DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/21/22 has been entered.  Claims 1-15 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/15/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Line 3 “fully uncover the wearer’s face when placed in a second position” is not in the specification
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

FIRST INTERPRETATION: Claim(s) 1-3, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deAngelis (USPN 3945043).
Regarding Claim 1, deAngelis teaches a welding helmet configured to be worn by a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-6, 10; Col. 1 Lines 31-32 "flip-up visor assembly for a helmet"; Col. 2 Lines 41-42 "flip-up visor assembly…16"; deAngelis teaches a helmet which meets the structural limitations in the claims and performs the functions as recited such as being capable of being for welding, especially in light of Col. 1 Lines 5-6 "protective helmet and visor assemblies are known in the prior art" indicating the context of protective gear, and being capable of being worn for a wearer, especially in light of Col. 2 Lines 40-41 “wearer in use of the helmet”) comprising
a protective shield (34) configured to fully cover the wearer's face when placed in a first position and fully uncover the wearer’s face when placed in a second position (for protective shield--see Fig. 3; Col. 2 Lines 41-42 "flip-up visor assembly…16"; Col. 2 Lines 3 Lines 5-7, 10 "visor lens frame 34 of…assembly 16 is provided with…lens 42"; as for frame/shield 34 having first position--Col. 4 Lines 16-21, 23-25 "visor lens 42 can be moved between a lower limit position...and an upper limit position...from a position generally in front of the wearer's face to a position clear of his face and above the helmet...detent recesses 88 cooperate with the detent 72 releasably to hold the visor in either of these two positions"; DeAngelis teaches the protective shield which meets the structural limitations in the claims and performs the functions as recited such as being capable of fully covering the wearer’s face, especially in light of aforementioned Col. 4 Lines 16-21; as for frame/shield 34 having second position-- see Fig. 1; Col. 4 Lines 16-21, 23-25 "visor lens 42 can be moved between a lower limit position...and an upper limit position...from a position generally in front of the wearer's face to a position clear of his face and above the helmet...detent recesses 88 cooperate with the detent 72 releasably to hold the visor in either of these two positions"; DeAngelis teaches a second position which meets the structural limitations in the claims and performs the functions as recited such as being capable of fully uncovering at least a portion of the wearer’s face, if not also fully uncovering a full portion of the wearer’s face depending on wearer’s face size, especially in light of the aforementioned recitations),
a head suspension system (18) coupled to the protective shield (34) and configured to support the protective shield on the wearer's head (for head suspension system--see Figs. 2, 3; Col. 3 Lines 41-43 "flip-up visor assembly…16 includes a support band 18"; for coupled-- see at least Fig. 3 and subsequent limitation; inasmuch as 18 is part of the same overall invention as 34, the elements are coupled; deAngelis teaches the head suspension system coupled to the protective shield which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the suspension system support the shield on the wearer)
and a first swivel mechanism (58) pivotally connecting the protective shield with the head suspension system (18) and configured to swivel the protective shield (34) relative to the head suspension system about a swivel axis (92) from the first position to the second position (for first swivel mechanism--see Figs. 4-6; Col. 3 Lines 34-36 "associated with each of the sides 38 and 40 of the visor lens frame 34...a respective pivotal supporting and limit stop assembly 56 and 58"; Col. 3 Lines 40-42 "assembly 58 includes a male member...60 having a body 62"; Col. 3 Lines 50-52 "assembly 58 includes a female member...76 having a body 78"; for pivotally connects---structure is 12 to 18 to 76 to 60 to 34; wherein the relationship between 76 and 60 is pivotal, and therefore the relationship between 18 and 34 is pivotally connecting; more specifically--(12 to 18) see Figs. 2 and 3; Col. 2 Lines 60-61 "in applying the band 18 to the helmet shell 12, suitable fasteners such...as rivets 28 are passed through the bore 22, the slots 24 and 26 and through the helmet shell 12"; Col. 2 Lines 56-59 "band 18 includes a fastener receiving bore 22...pair of slots 24 and 26"; (18 to 76) Col. 3 Lines 54-56 "assembly of the member 76 in a suitable opening formed in the enlarged end of the band 18 adjacent to the side 40 of the lens frame 34"; (76 to 60 to 34) Col. 3 Lines 45-46 "member 60 with a central bore 68 adapted to receive a pivot pin"; Col. 3 Lines 45, 49 "member 60...body 62 with a detent 72 and with a limit stop pin 74"; Col. 3 Lines 51, 52, 57-64 "female member...76...body 78 with a central pivot pin receiving bore 84...member 76 is formed with...recesses 88 for cooperation with the detent 72.  An arcuate slot 90 is adapted to receive the pin 74 to limit the pivotal movement of the frame [34] with respect to the helmet shell 12"; (60 to 34, as 18 is to 76 aforementioned) "members 60 and 76 have been assembled in the side 40 and the end of the band 18"; for swivel axis-- at least at the rivet 92; Col. 3 Lines 65-68 "after the members 60 and 76 have been assembled in the side 40 and in the end of the band 18...these parts are brought into associated relationship with the bores 68 and [84] aligned"; Col. 4 Line 2 "rivet 92 is inserted in the bores"; deAngelis teaches the first swivel mechanism, protective shield, head suspension system, swivel axis, first and second positions which meets the structural limitations in the claims and performs the functions as recited such as being capable of the claim limitation, especially in light of the aforementioned recitations),
wherein the first swivel mechanism comprises one or more recesses (88) and one or more retainers (72) (as aforementioned, see Figs. 5, 6; Col. 3 Lines 40-42 "assembly 58 includes a male member...60 having a body 62"; Col. 3 Lines 50-52 "assembly 58 includes a female member...76 having a body 78"; Col. 3 Lines 45-46 "member 60 with a central bore 68 adapted to receive a pivot pin"; Col. 3 Lines 45, 49 "member 60...body 62 with a detent 72 and with a limit stop pin 74"; Col. 3 Lines 51, 52, 57-63 "female member...76...body 78 with a central pivot pin receiving bore 84...member 76 is formed with...recesses 88 for cooperation with the detent 72.  An arcuate slot 90 is adapted to receive the pin 74"; wherein recess of limitation is a specific single one of 88; examiner notes that “one or more recesses” is interpreted “one recess” as it is a recitation of options, and that “one or more retainers” is interpreted “one retainer” as it is a recitation of options),
wherein each of the one or more recesses is configured to engage a retainer of the one or more retainers (see aforementioned, 72 with the specific single one of 88),
wherein in the second position at least one retainer is engaged in at least one recess (see aforementioned, wherein in second position, 72 is with the specific single one of 88),
wherein in the first position none of the one or more retainers are engaged in any of the one or more recesses (see aforementioned, wherein in first position, 72 would no longer be with the specific single one of 88 of the second position),
and wherein the one or more retainers remain disengaged from all of the one or more recesses when the protective shield is swiveled from the first position to the second position (see aforementioned, wherein in between the first/second position, 72 would no longer be with the specific single one of 88 of the second position).
Regarding Claim 2, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
DeAngelis further teaches wherein in the second position the one or more retainers engaged in the one or more recesses is configured to impede any swiveling of the protective shield and the head suspension system toward the first position (inasmuch as the retainer and recess are engaged, the swiveling is impeded).
Regarding Claim 3, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
DeAngelis further teaches wherein the first swivel mechanism comprises a support surface within which the one or more recesses are arranged (wherein the support surface is the outer surface of the member 76),
wherein the upraised position the retainer are configured to be resiliently urged onto the support surface so as to snap in the one or more recesses upon reaching the second position (Col. 4 Lines 6-9 "spring 94 resiliently urges the detent 72 into engagement with the outer surface of the member 76, so that when the detent is aligned with the recess 88, it will drop therein", wherein the drop is snap inasmuch as there is a resilient force).
Regarding Claim 7, deAngelis teaches all the claimed limitations as discussed above in Claim 3.
deAngelis further teaches wherein the support surface is rotationally symmetric, wherein a shape of the support surface is selected from the group consisting of planar, conical, toric and cylindrical, and wherein the support surface extends at least over a part of a circumference around the swivel axis (see Fig. 5; wherein the support surface is the outer surface of the member 76, where member 76 is rotationally symmetric, and planar inasmuch as it has a plane, and is circumferentially around the swivel axis at 86 and therefore is at least over a part of the circumference).
Regarding Claim 8, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
DeAngelis further teaches wherein the first swivel mechanism comprises a first swivel part that comprises the one or more recesses (see Fig. 5, wherein the area of the recess is a first swivel part),
and wherein the one or more retainers are disposed on a second swivel part formed by the protective shield (see Figs. 2 and 4; similarly as aforementioned in the rejection of Claim 1, retainer is detent 72 on male 60 as second swivel part; male 60 is with the protective shield),
and wherein the first swivel part is attachable to the head suspension system (wherein 76 is at least eventually attached with head suspension system, especially as Figs. 2 and 4 show male 60 with the protective shield, and in light of Col. 3 Lines 65-66 "after the members 60 and 76...assembled...in the end of the band 18”).
Regarding Claim 10, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
DeAngelis further teaches the head suspension system comprises a headband (see Fig. 3, band 18).

SECOND INTERPRETATION: Claim(s) 1-3, 7, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brace (USPN 8056152).
Regarding Claim 1, Brace teaches a welding helmet configured to be worn by a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1, 3, 5, 6; Col. 3 Line 62 "headgear 100"; Brace teaches the headgear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized for welding, and also capable of being worn by a wearer, especially in light of Col. 4 Lines 8-9 “headtop 102 is shaped and dimensioned to fit over the top of a user’s head) comprising:
a protective shield (104) configured to fully cover the wearer's face when placed in a first position  and fully uncover the wearer’s face when placed in a second position (as for first position--see Figs. 1, 3, 5; Col. 3 Lines 65-67 "shield 104 is pivotably movable with respect to the head top 102 between an up, or open, position 105, and a down, or closed, position 107"; Brace teaches the shield which meets the structural limitations in the claims and performs the functions as recited such as being capable of  covering a wearer’s face in such a position especially in light of the illustrations; as for second position-- see Figs. 1, 3, 5; Col. 3 Lines 65-67 "shield 104 is pivotably movable with respect to the head top 102 between an up, or open, position 105, and a down, or closed, position 107"; Brace teaches the protective shield and second position which meets the structural limitations in the claims and performs the functions as recited such as being capable of  fully uncovering at least a portion of the wearer’s face, if not fully uncover a full portion of the wearer’s face depending on a wearer’s face size, especially in light of Col. 3 Lines 65-67 aforementioned),
a head suspension system (110) coupled to the protective shield (104) and configured to support the protective shield on the wearer's head (see Fig. 1; Col. 4 Lines 37-39 "headgear 100 can…include a strap, or harness 110 that…forms a portion of, the headtop 102"; for coupled-- see at least Fig. 1 and subsequent limitation; inasmuch as 110 is part of the same overall invention as 104, the elements are coupled; Brace teaches the head suspension system coupled to the protective shield which meets the structural limitations in the claims and performs the functions as recited such as being capable of having the suspension system support the shield on the wearer)
and a first swivel mechanism (106) pivotally connecting the protective shield (104) with the head suspension system (110) and configured to swivel the protective shield relative to the head suspension system about a swivel axis from the first position to the second position (see Figs. 1, 3, and 5; Col. 3 Lines 62-64 "pivot assembly 106 that allows for relative rotational movement between the headtop 102 and the shield 104"; see Fig. 5; Col. 7 Lines 38-40 “first and second apertures 150 and 152 are shaped to accommodate other components of the pivot assembly 106 and to encourage relative rotation about a central axis A”; where Fig. 1 clearly shows 110 and 104 connected, and first swivel mechanism allows a pivotal connection around axis A; Brace teaches the structures which meets the structural limitations in the claims and performs the functions as recited such as being capable of uncovering a wearer’s face in such a position especially in light of the illustrations); and
wherein the first swivel mechanism comprises one or more recesses and one or more retainers (see Figs. 5, 6; Col. 3 Lines 18-21 "Fig. 5 is...view of...pivot assembly...Fig. 6 is ...view of...pivot assembly"; Col. 6 Lines 29-30 "socket 132, a post 134"; Col. 8 Lines 49-50 "socket 132 includes…engagement features 166"; Col. 9 Lines 13, 15 "post 134…couples to the socket 132"; Col. 10 Lines 40-43 "post 134 includes…engagement features 186…configured to engage the engagement features 166 of the sockets 132"; wherein the recess/retainer is a particular 166, 186),
wherein each of the one or more recesses is configured to engage a retainer of the one or more retainers (see aforementioned, wherein a specific/original single one of 166 and single one of 186 combination is engaged),
wherein in the second position at least one retainer is engaged in at least one recess (see aforementioned),
wherein in the first position none of the one or more retainers are engaged in any of the one or more recesses (inasmuch as a different 166 and 186 would be engaged in the first position as opposed to the original 166/186 engaged in the second position and now no longer engaged in the first position, the limitation is met; see Figs. 5 and 6; Col. 12 Lines 48-53 "spring 136 stores the force necessary to provide a desired amount of resistance for moving the shield 104 with respect to the headtop 102 between the open and closed positions 105, 107 such that the shield 104 can be maintained in either the open position 105, the closed position 17, or intermediately thereof, as desired"),
and wherein the one or more retainers remain disengaged from all of the one or more recesses when the protective shield is swiveled from the first position to the second position (inasmuch as the original 166/186 engaged in the second position would not be engaged in any intermediate position, whether there is any engagement occurring or not in the intermediate positions, the limitation is met; if there was engagement during the intermediate positions, it would be with a different single 166/186 combination than the original; and if there was no engagement, the original 166/186 would still not be engaged; see Figs. 5 and 6; Col. 12 Lines 48-53 "spring 136 stores the force necessary to provide a desired amount of resistance for moving the shield 104 with respect to the headtop 102 between the open and closed positions 105, 107 such that the shield 104 can be maintained in either the open position 105, the closed position 17, or intermediately thereof, as desired").
Regarding Claim 2, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein in the second position the one or more retainers engaged in the one or more recesses is configured to impede any swiveling of the protective shield and the head suspension system toward the first position (inasmuch as the retainer and recess is engaged, the swiveling is impeded).
Regarding Claim 3, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein the first swivel mechanism comprises a support surface within which the one or more recesses are arranged (Col. 11 Lines 12-17 "socket engagements 166 and the post engagement features 186 can include chamfered surfaces to allow the engagement features 166,186 to cam into and out of engagement with one another as the socket 132 and post 134 are rotated with respect to one another"),
wherein the upraised position the retainer are configured to be resiliently urged onto the support surface so as to snap in the one or more recesses upon reaching the second position (Col. 11 Lines 12-17 "socket engagements 166 and the post engagement features 186 can include chamfered surfaces to allow the engagement features 166,186 to cam into and out of engagement with one another as the socket 132 and post 134 are rotated with respect to one another"; Col. 12 Lines 48-51 "spring 136 stores the force necessary to provide a desired amount of resistance for moving the shield 104 with respect to the headtop 102 between the open and closed positions 105, 107"; Col. 12 Lines 33-35 "spring 136 can…provide a biasing force"; wherein the cam is snap inasmuch as there is a resisting force).
Regarding Claim 7, Brace teaches all the claimed limitations as discussed above in Claim 3.
Brace further teaches wherein the support surface is rotationally symmetric, wherein a shape of the support surface is selected from the group consisting of planar, conical, toric and cylindrical, and wherein the support surface extends at least over a part of a circumference around the swivel axis (see Fig. 5; wherein the support surface is the outer surface of the member 132, where member 132 is rotationally symmetric, and planar inasmuch as it has a plane, and is circumferentially around the swivel axis A and therefore is at least over a part of the circumference).
Regarding Claim 8, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches wherein the first swivel mechanism comprises a first swivel part that comprises the one or more recesses (wherein the first swivel part is the area of the recess),
and wherein the one or more retainers are disposed on a second swivel part formed by the protective shield (see Fig. 5 where post 134 is considered part of the shield),
and wherein the first swivel part is attachable to the head suspension system (see Fig. 5 where socket 132 is considered part of the suspension 110).
Regarding Claim 10, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace further teaches the head suspension system comprises a headband (aforementioned strap/harness 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over deAngelis (USPN 3945043), as applied to the FIRST INTERPRETATION above.
Regarding Claim 4, deAngelis teaches all the claimed limitations as discussed above in Claim 3.
DeAngelis further teaches wherein in the second position the first swivel mechanism enables a swiveling of the protective shield relative to the head suspension system toward the first position via overcoming a break loose torque (Col. 4 Lines 6-9 "spring 94 resiliently urges the detent 72 into engagement with the outer surface of the member 76, so that when the detent is aligned with the recess 88, it will drop therein"; Col. 4 Lines 33-36 "visor frame 34 is readily and easily moved among any of its various positions merely by the pressure of the hand against the frame"),
and wherein, when the protective shield is in a position other than the second position, any swiveling torque required to swivel the protective shield relative to head suspension system is lower than the break loose torque (see aforementioned).

Although deAngelis is not explicit with the same terms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that deAngelis’ resilient urging indicates a force, whereas urging to circumferentially-oriented recesses in Fig. 5 indicates that the force is a torque; and that being able to move out of a locked position would require a break loose force; inasmuch as moving out of a locked position to a next position (one of 88 to another of 88) requires circumferential movement, such a break loose force would be a break loose torque, specifically swiveling torque; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that overcoming such a break loose torque is required to go from a second position to a first position, and that any subsequent movement in between is capable of being lower than the break loose torque, depending on the pressure of the hand against the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis, if necessary, such that the force in between positions is lower than the break loose torque in order for the locked positions to be more secure than the transition positions for intended use.

Claim(s) 5, 6, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over deAngelis (USPN 3945043), as applied to the FIRST INTERPRETATION above, in view of Wu (CN 207627482).
Regarding Claim 5, modified deAngelis teaches all the claimed limitations as discussed above in Claim 4.
DeAngelis does not explicitly teach a first adjustment wheel for adjusting a force at which the one or more retainers are urged toward the support surface and thereby for adjusting the break loose torque.

However, deAngelis does teach an element at the adjustment (see Figs. 1, 2 and 4; Col. 4 Lines 11 "recess 70 in the member 60 is covered by a cap 96").

Wu teaches a first adjustment wheel (see Figs. 1 and 2; [0068] "a knob matching structure 311 is provided at one end of the bracket 310 for cooperating with the knob 312 (see Fig. 1) to be fixedly installed in the mounting hole of the welding mask.  On the opposite end of the knob fitting structure 311, a receptacle 350 is formed in the bracket 310.  A pivot shaft 340 and a locking member 320 that can pivot around the pivot shaft 340 are housed in the receptacle 350").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis with the first adjustment wheel of Wu as a simple substitution of deAngelis’ cap with the knob of Wu (and therefore modify deAngelis’ recess with the knob matching structure of Wu) as it is a known structure for retaining a pivot structure, let alone providing another method of manipulating the pivot structure.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified deAngelis teaches a first adjustment wheel for adjusting a force at which the one or more retainers are urged toward the support surface and thereby for adjusting the break loose torque (the knob is connected to the adjustment for force which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized to urge the retainer and therefore adjust the force of the retainer; inasmuch as the claim has indicated that adjusting an urging force thereby adjusts the break loose torque, as deAngelis has taught the capability of adjusting an urging force, the limitation is met).
Regarding Claim 6, modified deAngelis teaches all the claimed limitations as discussed above in Claim 5.
Modified deAngelis further teaches a resilient washer that is put under pretension by the first adjustment wheel to provide the force at which the one or more retainers are urged toward the support surface (see deAngelis Fig. 4; Col. 4 Lines 3-9 "spring washer 94 is assembled…which is then upset to retain the parts in assembled relationship…spring 94 resiliently urges the detent 72 into engagement with the outer surface of the member 76, so that when the detent is aligned with the recess 88, it will drop therein").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that deAngelis’ adjustment wheel, provided by Wu, would eventually contact the washer of deAngelis (see Fig. 4) and therefore be capable of providing some degree of pretension).
Regarding Claim 11, modified deAngelis teaches all the claimed limitations as discussed above in Claim 5.
deAngelis further teaches a second swivel mechanism that additionally pivotally connects the protective shield with the head suspension system for swiveling about the swivel axis (as aforementioned in Claim 1, there are substantially identical assemblies 56 and 58, wherein the first swivel mechanism was that associated with assembly 58 and wherein the second swivel mechanism would be that associated with assembly 56.  As such, see the aforementioned rejections in Claim 1 for similar rejection for the second swivel mechanism, merely on the opposite side of the helmet 10, see Fig. 3; inasmuch as it is in addition to the first swivel mechanism, it additionally pivots),
wherein the second swivel mechanism is configured for adding a friction torque to any torque required for swiveling of the protective shield relative to the head suspension system (see aforementioned; deAngelis teaches the second swivel mechanism which meets the structural limitations in the claims and performs the functions as recited such as being capable of assisting with the forces on the first swivel mechanism as recited).
Regarding Claim 12, modified deAngelis teaches all the claimed limitations as discussed above in Claim 11.
 Modified deAngelis further teaches wherein the second swivel mechanism comprises a second adjustment wheel for adjusting the friction torque (inasmuch as the second swivel mechanism would also have a cap 96 as assemblies 56 and 58 are similar and 96 is of 58 as shown in Fig. 2, deAngelis’ second swivel mechanism would also have been modified with Wu’s knob for similar reasons as aforementioned).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over deAngelis (USPN 3945043), as applied to the FIRST INTERPRETATION above, in view of Lee (USPN 8166577) and Seo (USPN 8381312).
Regarding Claim 13, deAngelis teaches all the claimed limitations as discussed above in Claim 1.
deAngelis further teaches wherein the protective shield comprises a visor (42) (Col. 3 Lines 5, 6, 10 "visor lens frame 34 of…assembly 16 is provided with…lens 42”).

deAngelis does not explicitly teach that the visor is a clear visor.

Lee teaches that the protective shield (100) has a clear visor (110) (Col. 4 Lines 22-23 “shield 110 is inserted into the helmet main body 100”; Col. 4 Lines 56-58 “shield 110 is a kind of transparent window…so that the wearer’s view does not interfered with”; Col. 4 Lines 64-66 “shield 110…assists the wearer to obtain a view without interruption”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis’ lens 42, if necessary, to be clear as taught by Lee, as both are helmets protective against environmental factors in use, in order to provide an uninterrupted view (Col. 4 Lines 56-58, 64-66).

deAngelis also does not teach and wherein the welding helmet has a welding visor that is arranged pivotally relative to the clear visor for pivoting between a welding position in which the welding visor covers the clear visor.

Seo teaches a protective shield (100) with a visor (110) (see Figs. 2 and 3; Col. 4 Lines 13-14 “window 110 is formed at the opening portion of the mask body 100 corresponding to the eyes of the wearer”)
and wherein the welding helmet has a welding visor (200) that is arranged pivotally relative to the clear visor for pivoting between a welding position in which the welding visor covers the clear visor (see Figs. 2 and 3; Col. 4 Lines 3-5 “rotatable cover 200 is rotationally coupled to the front of the mask body 100 upward and downward”; as window 110 is of the mask body 100 and rotatable cover 200 pivots relative to the mask body 100, the welding visor is arranged pivotally relative to the clear visor; as for welding position-- Col. 4 Lines 24-26 “welding operation…conducted in a state of…shading filter 210”; Col. 4 Lines 31-32 “grinding operation can be performed in a state that the rotatable cover 200 having the shading filter 210 is rotationally moved upward”; as such, the welding position is the downward position)
and a non-welding position in which the welding visor uncovers the clear visor (see aforementioned, where the non-welding position is at least the upward position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify deAngelis with the rotatable cover 200 of Seo, especially as Seo also teaches window 110, such that eye protection continues even in non-welding scenarios such as grinding (Col. 4 Lines 24-34), thereby improving safety.
Regarding Claim 14, modified deAngelis teaches all the claimed limitations as discussed above in Claim 13.
Seo further teaches wherein the welding visor has an automatic darkening filter (see Figs. 2 and 3; Col. 4 Lines 31-32 "rotatable cover 200 having the shading filter 210 is rotationally moved upward").

Claim(s) 4, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brace (USPN 8056152), as applied to the SECOND INTERPRETATION above.
Regarding Claim 4, Brace teaches all the claimed limitations as discussed above in Claim 3.
Brace further teaches wherein in the second position the first swivel mechanism enables a swiveling of the protective shield relative to the head suspension system toward the first position via overcoming a break loose torque (Col. 12 Lines 33-35 "spring 136 can…provide a biasing force"),
and wherein, when the protective shield is in a position other than the second position, any swiveling torque required to swivel the protective shield relative to head suspension system is lower than the break loose torque (see aforementioned).  

Although Brace is not explicit with the same terms, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brace’s biasing force indicates a force, whereas urging to circumferentially-oriented recesses in Fig. 5 indicates that the force is a torque; and that being able to move out of a locked position would require a break loose force; inasmuch as moving out of a locked position to a next position (one of 168 to another of 168) requires circumferential movement, such a break loose force would be a break loose torque, specifically swiveling torque; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that overcoming such a break loose torque is required to go from a second position to a first position, and that any subsequent movement in between is capable of being lower than the break loose torque, depending on the pressure of the hand against the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brace, if necessary, such that the force in between positions is lower than the break loose torque in order for the locked positions to be more secure than the transition positions for intended use.
	Regarding Claim 9, Brace teaches all the claimed limitations as discussed above in Claim 1. 
Brace at least suggests wherein the first swivel mechanism comprises three recesses and three retainers that are arranged by 120 degrees offset from each other around the swivel axis (see Fig. 5; Col. 11 Lines 46-47 "different number of engagement features 166, 186 can be used"; Col. 8 Lines 49-50 "one or more engagement features 166"; Col. 10 Line 41 "one or more engagement features 186"; Col. 11 Lines 8 Lines 58-60 "equally-spaced recesses that are arranged...circumferentially...about a center point").
Especially as Brace teaches “one or more,” and that “different number of engagement features can be used” (and therefore a different corresponding number of recess features), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brace could use only three retainers/recesses.  Furthermore, as Brace specifically teaches equally spaced in a circumferential pattern about a center point C, such three retainers/recesses would be 120 degrees offset from one another around the swivel axis.
As such, Brace teaches all of the elements of the instant invention as discussed in detail above except providing that the recesses and retainers are arranged by 120 degrees offset from each other.  Although Brace does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Brace by using only three recesses/retainers instead of five. Such modification would be considered a mere choice of a commonly used design, in the helmet fastener art, to make five retainers/recesses instead of three on the basis of its suitability for the intended use. In other words, the use of three retainers instead of five would have been an "obvious to try" approach because the use of such a well-known design for retainers/recesses is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brace to only have three recesses/retainers offset 120 degrees such as for simplified manufacturing and design, especially as Brace discloses allowing such a design choice.
	Regarding Claim 15, Brace teaches all the claimed limitations as discussed above in Claim 1.
Brace at least suggests wherein a swivel angel about the swivel axis between the first position and the second position is at least 70 degrees (see Fig. 5; Col. 11 Lines 46-47 "different number of engagement features 166, 186 can be used"; Col. 8 Lines 49-50 "one or more engagement features 166"; Col. 10 Line 41 "one or more engagement features 186"; Col. 11 Lines 8 Lines 58-60 "equally-spaced recesses that are arranged...circumferentially...about a center point").
Especially as Brace teaches “one or more,” and that “different number of engagement features can be used” (and therefore a different corresponding number of recess features), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Brace could use only three retainers/recesses.  Furthermore, as Brace specifically teaches equally spaced in a circumferential pattern about a center point C, such three retainers/recesses would be 120 degrees offset from one another around the swivel axis, and therefore at least 70 degrees between the first and second position.
As such, Brace teaches all of the elements of the instant invention as discussed in detail above except providing that the recesses and retainers are arranged by 120 degrees offset from each other, and therefore a swivel angle about the swivel axis between the first/second position is at least 70 degrees.  Although Brace does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Brace by using only three recesses/retainers instead of five. Such modification would be considered a mere choice of a commonly used design, in the helmet fastener art, to make five retainers/recesses instead of three on the basis of its suitability for the intended use. In other words, the use of three retainers instead of five would have been an "obvious to try" approach because the use of such a well-known design for retainers/recesses is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brace to only have three recesses/retainers offset 120 degrees, and therefore have a swivel angle about the swivel axis between the first and second position that is at least 70 degrees such as for simplified manufacturing and design, especially as Brace discloses allowing such a design choice.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  However, for clarification--
Pertaining to applicant remarks on page 8 that deAngelis does not disclose a first position wherein none of the one or more retainers are engaged in any of the one or more recesses, and wherein all of the one or more retainers remain disengaged from all of the one or more recesses when the protective shield is swiveled from the first position to the second position”, examiner respectfully disagrees and directs attention to the rejection herein.  Examiner reiterates that the language can be interpreted “a first position wherein none of the one…retainers are engaged in any of the one…recesses…wherein all of the one…retainers remain disengaged from all of the one…recesses when the protective shield is swiveled from the first position to the second position.”  The fact that there are multiple instances of holes 88 and two detents 72 and 74 is irrelevant due to the language being interpretable as just a single one.  A single one of the holes 88 meets the recitation “one hole” and a single detent 72 meets the recitation “one retainer.”  Inasmuch as the first position no longer has that particular single hole 88 and single detent 72 in engagement, the recitation is met, and inasmuch as any position not the second position (such as between the first position and the second position) would also no longer has that particular single hole 88 and single detent 72 in engagement, the recitation is met.  This is the current rejection of record.  Examiner notes that even if the language were changed to encompass a plurality of holes, the recitations of Claim 1 would still be met, as there are four holes 88, two of which can be considered a plurality of holes in which would no longer be engaged in positions other than the second position (such as the first position and also between the first position and the second position).  For the sake of compact prosecution--Examiner notes that even if the language were changed to encompass a plurality of retainers in addition to a plurality of recesses, deAngelis still meets the claim language as, again, there are four holes, only two of which have to be considered a plurality of recesses, wherein both 72 and 74 can be disengaged from the other two 88 holes not considered part of the plurality of recesses.  Examiner notes that further consideration would be made on any proposed language since the claims are not yet being narrowly claimed nor interpreted to be plurality of recesses and/or plurality of retainers-- however, upon cursory review, deAngelis seems that it would still teach at least Claim 1.  Furthermore, even if the aforementioned interpretations were overcome, examiner notes that a differently defined second position can be made of deAngelis than that of the current rejection and does not explicitly have to be one of engagement (ex. can be right before engagement).
As for remarks on page 9 that deAngelis is not a welding helmet, such an argument is not persuasive.  Applicant remarks (such as to potential removal forces) are not in the claims, nor has the remarks indicated any support in the original disclosure for the remarks.   Even if the original disclosure had support for the remarks or other standards for defining a welding helmet, the term “welding” is intended use--a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Inasmuch as applicant has structurally defined a welding helmet in the claims and the structures are met by the art, the prior art teaches a welding helmet. Furthermore, pertaining to the term “welding” being intended use-- just because a use may not be the most ideal does not preclude its use.
As for remarks on page 10 as to Brace’s stationary headtop 102 remaining stationary not meeting the claim “fully uncover the wearer’s face”, examiner respectfully disagrees as indicated in the rejection herein.  Inasmuch as the protective shield is removed as shown in Fig. 1, the protective shield fully uncovers at least a portion’s of the wearer’s face.  Furthermore, Brace teaches a pivotable protective shield pivotable to the location as illustrated in Fig. 1, which meets structural limitations and is certainly capable of fully uncovering a full portion of the wearer’s face, especially depending on a wearer’s face size.  Furthermore, the headtop 102 remaining stationary is irrelevant as the protective shield was indicated shield 104, and does not include the headtop 102, and the claim merely recites that the protective shield has to fully uncover the face.
As for remarks on page 11 that Brace does not disclose that the protective shield is pivotably connected to the head suspension system via a first swivel mechanism because Brace discloses that the pivot assembly 106 connects the shield 104 to the headtop 102, not the strap 110, examiner respectfully disagrees.  First, Fig. 1 of Brace clearly shows that, in the dashed pivoted position, the headtop 102 is stationary (further indicated by applicant’s aforementioned arguments that the headtop 102 remains stationary).  As such, shield 104 clearly pivots relative to the headtop 102.  Furthermore, the claim is met inasmuch as the shield pivots via a first swivel mechanism and the shield is connected to the head suspension system, and therefore is pivotably connected as recited.  The claim does not recite “directly connected.”  Even if so, further consideration would be to made before any indication of allowable subject matter.
Pertaining to applicant’s remarks on page 11 as to Brace also not meeting the claims pertaining to the recess and retainer, a similar explanation applies for Brace as aforementioned for deAngelis.  More specifically, currently only a single hole 166 is considered the “one or more recesses” and a single engagement feature 186 is considered the “one or more retainers.”  Again, further consideration would be made of amended language, but upon cursory review an amendment of a plurality of recesses and a plurality of retainers still would be met by Brace as a plurality only requires two elements each, and Brace has other holes 166 and engagement features 186 that can be considered not of the plurality and would therefore still meet at least Claim 1. Furthermore, even if the aforementioned interpretations were overcome, examiner notes that a differently defined second position can be made of Brace than that of the current rejection and does not explicitly have to be one of engagement (ex. can be right before engagement).
Pertaining to applicant’s remarks on page 13 directed to Brace not teaching a welding helmet, similar explanation applies for Brace as aforementioned for remarks on deAngelis on page 9.
Furthermore, pertaining to further applicant remarks on pages 13-14 directed to both Brace and deAngelis not teaching a welding helmet specifically because of the excerpt from the present application (page 2 of the application, specifically the summary), examiner again notes that such language is not in the claims.  Even if the language were in the claims, inasmuch as all the structure is met, there is no indication otherwise that such features would not be met.
Examiner notes that there seems to be structural features in Fig. 6 not yet specifically described in the specification nor claimed that would further require a new consideration (see annotated excerpt of Fig. 6 below).

    PNG
    media_image1.png
    281
    287
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732       
                                                                                                                                                                                                 
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732